Title: To Thomas Jefferson from John Gallwey, 5 September 1789
From: Gallwey, John
To: Jefferson, Thomas


Nantes, 5 Sep. 1789. Two vessels are in port bound for America: “a small schooner from Boston,” which cannot answer, and The Two Sisters, Captain James Hill, from Baltimore, 120 tons, “perfectly well found,” arrived three days ago on her second voyage. The captain, “not finding freight here for any part of the Continent… Intends sailing in about 12 days hence for his own port.” Will advise TJ promptly of other opportunities.
